Case 19-17699-pmm        Doc 37     Filed 06/01/20 Entered 06/01/20 15:08:35                 Desc Main
                                   Document      Page 1 of 5


                                  UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Reading)
      ____________________________________
      In Re:                                                :
                                                            : Chapter 13
      Jacqueline Amaro                                      : Case No. 19-17699-PMM
      Miguel Amaro                                          :
                                 Debtors,                   :
                                                            :
      ------------------------------------------------------:
                                                            :
      U.S. Bank Trust National Association,                 :
      as Trustee of the Igloo Series IV Trust               :
                                                            :
                                                            :
                        Movant,                             :
           v.                                               : Hearing: June 23, 2020, at 10:00 a.m.
                                                            : Courtroom: 4th Floor
      Jacqueline Amaro                                      :
      Miguel Amaro                                          :
                                 Debtors,                   :
               and                                          :
                                                            :
      Scott Waterman, Esquire                               : 11 U.S.C. §362(d)
                                 Trustee,                   :
                                                            :
                                 Respondents.               :
      ____________________________________

       MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE
        IGLOO SERIES IV TRUST FOR RELIEF FROM THE AUTOMATIC STAY NUNC
                         PRO TUNC AS OF DECEMBER 10, 2019
                         AS TO CERTAIN REALTY KNOWN AS
                    7021 HOPKINS STREET, CHARLOTTE, NC 28269

      U.S. Bank Trust National Association, as Trustee of the Igloo Series IV Trust by and through
      their attorney, Brian E. Caine, Esq. of the law firm of Parker McCay P.A., hereby moves this
      Court for relief from the automatic stay and avers as follows:


         1.   Movant is U.S. Bank Trust National Association, as Trustee of the Igloo Series IV

   Trust (hereinafter “Movant”), and is the proper party in interest to move for such relief.

         2.    On July 27, 2007, Miguel Amaro executed a Note, and Jacqueline Amaro and Miguel

   Amaro (hereafter “Debtors”) executed a Mortgage (Deed of Trust against the property known 7021

   Hopkins Street, Charlotte, NC 28269 in which Debtors were the title holder.
Case 19-17699-pmm        Doc 37    Filed 06/01/20 Entered 06/01/20 15:08:35             Desc Main
                                  Document      Page 2 of 5



         3.    The mortgage/deed of trust was recorded with the Recorder of Deeds in Mecklenburg

   County, North Carolina on September 27, 2019, at Book 22588, Page 650 as instrument

   #2017155165. See Exhibit A.

         4.    7021 Hopkins Street, Charlotte, NC 28269 is the “Subject Property” at issue.

         5.    Said mortgage/deed of trust was assigned to the Movant on September 27, 2019, and said

   assignment of mortgage was recorded with the Recorder of Deeds in Mecklenburg County, North

   Carolina on September 27, 2019, at Book 33890, Page 310 as instrument #2019129291, and is a

   matter of public record. (Please see note, mortgage, loan modification and assignments of mortgage

   attached here as Exhibit A).

         6.    SN Servicing Mortgage Corporation serviced the mortgage/deed of trust on the Subject

   Property.

         7.    Debtors’ Chapter 13 petition was filed on December 20, 2019.

         8.    The Debtors’ pending Second Amended Chapter 13 Plan filed on June 1, 2020 does not

   provide for repayment on the loan. The Debtors removed treatment from the prior chapter 13 plans.

         SUBJECT PROPERTY SOLD AT SHERIFF SALE

         9.    Prior to the filing of this bankruptcy case, the Subject Property was sold at auction on

  November 13, 2019, at the Mecklenburg County Courthouse, North Carolina, and the property

  was sold to a 3rd Party. (A copy of the Trustee’s Deed is attached hereto as Exhibit “B”).

         10. As the sale took place on November 21, 2019, the Debtors would have had through

  December 2, 2019 to redeem the property (North Carolina provides for a ten (10) day “upset bid”

  period). After the upset bid period has passed, the parties’ rights (including the purchaser’s rights)

  in the property are “fixed” and the borrower no longer has an ”Equity of Redemption” In Re
Case 19-17699-pmm       Doc 37     Filed 06/01/20 Entered 06/01/20 15:08:35          Desc Main
                                  Document      Page 3 of 5



  Smith, 24 B.R. 19, 23 (Bankr WDNC 1982) and the foreclosure sale becomes final. (N.C. Gen.

  Stat. § 45-21.20, N.C. Gen. Stat. § 45-21.27).

         11. Under section 1322(c)(1) of the Bankruptcy Code, a debtor’s right to cure a default in

  a home mortgage ends when a debtor’s residence “is sold at a foreclosure sale that is conducted in

  accordance with applicable nonbankruptcy law . . . .” In North Carolina, a property has been “sold

  at a foreclosure sale” for purposes of section 1322(c)(1) when the property has been auctioned at

  a sale that was conducted in accordance with state procedural requirements and the ten-day upset

  bid period has expired without any upset bids being filed. See In re Barham, 193 B.R. 229

  (Bankr. E.D.N.C. 1996).

         12. The Debtors filed bankruptcy on December 10, 2019, outside of the upset bid period.

         13. Upon information and belief, the Debtors are not residing the in the Subject Property.

         14. The property was sold to a 3rd party.

         15. The Debtors do not have the right to cure the mortgage arrears through a chapter 13

             plan.

         16. Section 105 did not extend the Debtors’ right of redemption.

         17. The Subject Property is not property of the estate (In Re Chevette Demetrous Holt,

             MDNC, 04-1384, June 3, 2005)

         18. Although the foreclosure sale was final, the Deed was delivered after the filing of the

             bankruptcy case.

             TUNC PRO TUNC RELIEF

         19. Movant respectfully requests that the Court enter an Order granting relief from the

             automatic stay pursuant to 11 U.S.C. §362(d), Nunc Pro Tunc as of December 10,

             2019.
Case 19-17699-pmm      Doc 37    Filed 06/01/20 Entered 06/01/20 15:08:35              Desc Main
                                Document      Page 4 of 5



        20. As this the Subject Property sold and there is no reorganizational purpose with

           respect to the Subject Property, it is believed that the Debtors have no interest in the

           Subject Property and it is not part of the bankruptcy estate.

        21. Pursuant to the foregoing, Movant contends that cause exists to grant it an order

           annulling the automatic stay as it applies to Movant, nunc pro tunc, as of December

           10, 2019 as well as the other relief it is seeking. See, In re Sciliano, 13 F.3d 748 (3d

           Cir.1994) which held that any creditor action taken in violation of the automatic stay is

           generally void ab initio; however, bankruptcy courts may grant retroactive relief from

           the automatic stay and thereby validate proceedings that would otherwise be void ab

           initio. Id. at 751. See also In re Askew, 2004 Bankr. Lexis 985. It is clear from the

           facts of this case that Movant conducted its foreclosure action in good faith. Absent

           the relief sought, Movant will be unduly harmed by a potential cloud on title such that

           the deed was delivered after the filing of the bankruptcy case, although the property

           was not property of the estate. Movant contends that such a result is equitable,

           especially in light of the fact that Debtors are not residing in the property.

        22. Out of abundance of caution, Movant respectfully requests relief from the automatic

           stay pursuant to 11 U.S.C. §362(d) and nunc pro tunc relief dating the back to the date

           of the filing.

        23. No brief is necessary, as the facts the petition relies upon do not present complicated

           question of fact or unique question of law.
Case 19-17699-pmm       Doc 37     Filed 06/01/20 Entered 06/01/20 15:08:35            Desc Main
                                  Document      Page 5 of 5



         24. Pursuant to the foregoing, Movant contends that cause exists to grant it relief from the

   Automatic Stay. Accordingly, Movant is entitled to relief from the automatic stay under 11

   U.S.C. §362(d)(1) nunc pro tunc as of December 10, 2019.

         25. Movant has cause to have relief from the Automatic Stay effective immediately and

   such relief should not be subject to the fourteen day period set forth in Bankruptcy Rule

   4001(a)(3), as Movant will incur substantial additional costs and expenses by the imposition of

   said fourteen day period.

         26. In the event this Court should grant the relief requested, Movant should be relieved of

   the filing and notice requirements of FRBP 3002.1(b & c) as the mortgage claim would then be

   under the control of the Mortgagor

         27. The other Respondent is the Chapter 13 Trustee appointed in the above-captioned

   Chapter 13 proceeding.

   WHEREFORE, Movant respectfully requests that the Court enter an Order which grants it relief from

   the Automatic Stay, nunc pro tunc as of December 10, 2019 along with all other relief the Court

   deems just and equitable under the circumstances.

   I CERTIFY under penalty of perjury that to the best of my knowledge the foregoing information
  submitted in this motion is true and correct.

  Dated: June 1, 2020

                                            By: /s/ Brian E. Caine
                                                    BRIAN E. CAINE, ESQ.
                                                    ATTORNEY FOR MOVANT
                                                    PA ID# 86057
                                                    Parker, McCay, P.A.
                                                    9000 Midlantic Drive, Ste 300
                                                    P.O. Box 5054
                                                    Mt. Laurel, NJ 08054
                                                    (856) 985-4059
                                                    bcaine@parkermccay.com
